DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50 and 52 recite the limitations “an outer diameter in the range of 20 to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5 to 15 mm.” It is unclear whether the Applicant meant “an outer diameter in the range of 20 nm to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5 nm to 15 mm” or “an outer diameter in the range of 20mm to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5mm to 15 mm.” The Examiner believes the Applicant meant “an outer diameter in the range of 20mm to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5mm to 15 mm,” and has interpreted claims 50 and 52 as such.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 35-49 are rejected under 35 U.S.C. 103 as being unpatentable over Afshar (US 2007/0038164) in view of Lee et al. (WO 2005/053351) herein Lee.

Regarding claim 35, Afshar discloses a music collar (music collar of Afshar: Figs. 6-12, 16, [Abstract]), wherein the music collar is configured as a wear around the (music collar arranged to be worn around the neck, Afshar: Figs. 6-12, 16, [Abstract]), and the music collar comprises: a main frame, comprising at least a rear vibration pad configured to directly or indirectly contact soft tissue of a back part of the neck of a person wearing the music collar (main frame 608, 708, 902, 1008, 1114, 1206 with rear vibration pad 610, which would contact soft tissue of a back part of the neck, Afshar: Fig. 6, [0041]); and wherein the vibration pads transform an input electrical signal to vibrations and are configured transfer the vibrations to the soft tissue of a person wearing the music collar (vibration pads transform an input electrical signal to vibrations and transferring the vibrations to the soft tissue of a person wearing the music collar, [Abstract], [0012]); a left vibration section connected with the main frame at the left of the main frame, and wherein the left vibration section comprises a front-left vibration pad, configured to directly or indirectly contact the soft tissue of the left part of the chest, preferably the soft tissue below the left clavicle bone comprising the left part of the pectoralis major muscle, more preferably the pars clavicularis part of the left pectoralis major muscle of a person wearing the music collar (left vibration section 606b connected with the main frame 608 at a left of the main frame with a front-left vibration pad 602b configured to directly contact the soft tissue of the left part of the chest,  Afshar: Fig. 6, [Abstract], [0004], [0035]);  a right vibration section connected with the main frame at the right of the main frame; and wherein the right vibration section comprises a front-right vibration pad, configured to directly or indirectly contact the soft tissue of the right part of the chest, preferably the soft tissue below the right clavicle bone comprising the right 3Preliminary Amendment Atty. Docket No.: STELL-029426 US PCTpart of the pectoralis major muscle, more preferably the pars clavicularis part of the right pectoralis major muscle of (right vibration section 606a connected with the main frame 608 at a right of the main frame with a front-right vibration pad 602a configured to directly contact the soft tissue of the right part of the chest, Afshar: Fig. 6, [Abstract], [0004], [0035]), but lacks the main frame comprising a rear-left vibration pad and a rear-right vibration pad.  
Nevertheless, Afshar does teach a rear vibration pad (rear vibration pad 610, Afshar: Fig. 6) it is well known in the art to have multiple rear vibrators for a musical collar such that there is a rear-left vibrator and a rear-right vibrator as demonstrated by Lee (rear-left and rear-right vibrators 400,500, Lee: Figs. 2 and 3).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the main frame of Afshar to further comprise a rear-left vibration pad and a rear-right vibration pad as suggested by Lee in order to increase a surround sound effect (Lee: page 3 line 31 – page 4 line 3, Fig. 4)

Regarding claim 36, the combination of Afshar and Lee discloses wherein the rear-left vibration pad is configured to contact the soft tissue comprising the left part of the superior fibers of the trapezius muscle of the person wearing the music collar (the main frame of Afshar would incorporate the arrangement of the vibration speakers 500 of Lee: Fig. 4 which would have a rear-left vibrator contact a user at the left part of the superior fibers of the trapezius muscle).  

Regarding claim 37, the combination of Afshar and Lee discloses wherein the rear-right vibration pad is configured to contact the soft tissue comprising the right part of the superior fibers of the trapezius muscle of the person wearing the music collar (the main frame of Afshar would incorporate the arrangement of the vibration speakers 500 of Lee: Fig. 4 which would have a rear-right vibrator contact a user at the right part of the superior fibers of the trapezius muscle).    

Regarding claim 38, in the combination of Afshar and Lee, Afshar discloses wherein the main frame comprises a curved shape, such as a half-circle shape, configured to facilitate the wear around the neck of the music collar (main frame 608, 708, 902, 1008, 1114 comprises a curved shape configured to facilitate the wear around the neck of the music collar, Fig. 6-12), but lacks preferably surrounding the neck of the person wearing the music collar at an angle of at least 120 and at most 240'.
Nevertheless, it would have been an obvious matter of design choice to surround a neck of the person wearing a collar at an angle of at least 120 degrees and at most 240 degrees, since applicant has not disclosed that having this angle range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angles of Afshar and Lee.  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the music collar of Afshar and Lee to surround a neck of the person wearing a collar at an angle of at least 120 degrees and at most 240 degrees in order to better match and contour to a larger variety of user neck sizes. 

Regarding claim 39, while the combination of Afshar and Lee do not specifically teach wherein the music collar is configured to avoid contact with the collar bone by bridging over the collar bone, of the person wearing the music collar, it would have been an obvious matter of design choice to have the music collar curvature dimensioned to avoid contact with the collar bone by bridging over the collar bone, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with dimensions of Afshar and Lee.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the music collar of Afshar and Lee to be dimensioned to avoid contact with the collar bone by bridging over the collar bone, of the person wearing the music collar in order to propagate vibrations solely at the main contact point to reduce unwanted vibrations.  

Regarding claim 40, in the combination of Afshar and Lee, Afshar discloses wherein the vibration sections comprise an elongated part and a mount part and wherein the mount part is configured to mount a vibration pad on it (elongated part 614 a,b/1006a,b and mount part 618a,b/1024a,b with vibration pad/cushion 602a,b/1002a,b on the mount parts, Afshar: Figs. 6-11).  

Regarding claim 41, while the combination of Afshar and Lee do not specifically wherein the mount part is thicker than the elongated part such that the mount part can lie on the chest of the person4Preliminary Amendment Atty. Docket No.: STELL-029426 US PCTwearing the music collar allowing the elongated part to (mount parts 618a,b/1024a,b with vibration pad/cushion 602a,b/1002a,b are thicker than the elongated parts 614a,b/1006a,b) and it would have been an obvious matter of design choice to have the music collar curvature dimensioned to bridge over collar bone without contacting it, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with dimensions of Afshar and Lee.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the thickness of the mount part of Afshar and Lee to be dimensioned such that the mount part can lie on the chest of the person4Preliminary Amendment Atty. Docket No.: STELL-029426 US PCTwearing the music collar allowing the elongated part to bridge over the collar bone without contacting it in order to propagate vibrations solely at the main contact point to reduce unwanted vibrations.  
  
Regarding claim 42, in the combination of Afshar and Lee, Afshar discloses further comprising an amplifier module configured to adjust at least one of the amplitude or the frequency of the electrical signal supplied to the vibration pads (amplifier 1910 adjusts the amplitude of the electrical signal, Afshar: [0063]).  

Regarding claim 43, in the combination of Afshar and Lee, Afshar discloses wherein the amplifier module is configured to cut-off frequencies above a threshold value, such that the electrical signal supplied to the vibration pads comprises low (Afshar teaches both audio and haptic reproduction, Afshar: [0044]-[0045], with the vibrators of Afshar being haptic in this case, each of the vibrators are controlled individually by an amplifier module, Afshar: [0063], [0066]; as each of the vibrators are providing haptic feedback the electrical signals sent to the vibrators, and since the haptic vibrations produced would fall in the low frequency range and inherently be below 250 Hz, the amplifier module would cut-off the signal above those frequencies, while sending the rest of the signal through the audio speaker portions 1116a,b).  

Regarding claim 44, in the combination of Afshar and Lee, Afshar discloses wherein the amplifier module is configured to cut-off frequencies above 250 Hz, such that the electrical signal supplied to the vibration pads comprises low frequency signals such as the deep tones, the bass or signals with frequency of no more than 250 Hz (Afshar teaches both audio and haptic reproduction, Afshar: [0044]-[0045], with the vibrators of Afshar being haptic in this case, each of the vibrators are controlled individually by an amplifier module, Afshar: [0063], [0066]; as each of the vibrators are providing haptic feedback the electrical signals sent to the vibrators, and since the haptic vibrations produced would fall in the low frequency range and inherently be below 250 Hz, the amplifier module would cut-off the signal above those frequencies, while sending the rest of the signal through the audio speaker portions 1116a,b).  

Regarding claim 45, in the combination of Afshar and Lee, Afshar discloses further comprising volume controls configured to control the intensity of the vibrations produced by the vibration pads (volume controller for controlling vibration levels, Afshar: [0010], [0061]).  

Regarding claim 46, in the combination of Afshar and Lee, Afshar discloses further comprising a wire connector configured to facilitate a wired connection between the music collar and an external device such as headphones, mobile phone or digital audio player (music collar has an audio jack which connects to a wire to facilitate a wired connection to an external device, Afshar: Figs. 5, 9, [0058]).  

Regarding claim 47, in the combination of Afshar and Lee, Afshar discloses further comprising a wireless connector configured to facilitate a wireless connection, such as a Bluetooth® connection, between the music collar and an external device, such as headphones, mobile phone or digital audio player (music collar has a wireless receiver for connecting to an external device, Afshar: [0058]).   

Regarding claim 48, in the combination of Afshar and Lee, Afshar discloses wherein a volume control is configured to adjust the intensity of vibrations on the vibration pads without influencing the volume of the audio in the external device (volume controller would affect the intensity of the vibration directly and not the audio level of an external device, especially as the vibrators are individually controlled, Afshar: [0010], [0061], [0066]).  

Regarding claim 49, in the combination of Afshar and Lee, Afshar discloses wherein a multi-directional perspective of vibrations is created by independently controlling at least two vibrations pads (vibrators may each have individual controllers, Afshar: [0066]).  

Claim(s) 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Afshar (US 2007/0038164) in view of Lee et al. (WO 2005/053351) herein Lee and Yamagishi et al. (JP 10-200977) herein Yamagishi and Westerkull (US 2015/0063616).

Regarding claim 52, Afshar and Lee disclose a system comprising: a music collar, comprising at least two rear vibration pads contacting the back of the neck of a person wearing the music collar, according to claim 35 (see rejection of claim 35); but lacks6Preliminary AmendmentAtty. Docket No.: STELL-029426 US PCT at least one contact plate attached to the vibration pads of the music collar, the contact plate comprising: a first surface, configured to attach the contact plate to a vibration pad; wherein the contact plate comprises a circular or elliptical outer shape; and wherein the contact plate further comprises an outer diameter in the range of 20 to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5 to 15 mm; wherein the contact plates are configured to facilitate the contact between the vibration pads and the body of a person wearing the music collar, at least one of a convex second surface and/or a concave second surface configured to facilitate the contact between the vibration pad and the body of a person; and at least one hole.
Nevertheless, it is well known in the art to attach contact plates to a vibration pad of a music collar, the contact plate comprising: a first surface, configured to attach the contact plate to a vibration pad; wherein the contact plate comprises a circular or elliptical outer shape; wherein the contact plates are configured to facilitate the contact between the vibration pads and the body of a person wearing the music collar as (pad 16 of music collar of Yamagishi: Fig. 1, with upper surface of pad 16 attach contact plate 16 to vibration pad 3, lower surface of pad 16 is concave, configured to facilitate contact between the pad 3 and the body of a user, said plate 16 being circular, Figs. 3-5).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the music collar and vibration pad of Afshar and Lee to attach contact plates to a vibration pad of a music collar, the contact plate comprising: a first surface, configured to attach the contact plate to a vibration pad; wherein the contact plate comprises a circular or elliptical outer shape; wherein the contact plates are configured to facilitate the contact between the vibration pads and the body of a person wearing the music collar as demonstrated by Yamagishi in order to facilitate improved surface contact made with the contours of a user’s body. 
Furthermore, it is well known in the art to have contact plates have at least one hole as demonstrated by Westerkull (openings 116 of the contact plate 144, Fig. 1).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the contact plate of Afshar, Lee and Yamagishi to have at least one hole as demonstrated by Westerkull in order to facilitate the transport of air and moisture (Westerkull: [0043]) for improved surface contact of a user.
While the combination of Afshar, Lee, Yamagishi and Westerkull does not specifically teach wherein the contact plate further comprises an outer diameter in the range of 20 to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5 to 15 mm, it would have been an obvious matter of design choice to arrange a contact 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the contact plate of Afshar, Lee, Yamagishi and Westerkull to further comprise an outer diameter in the range of 20 to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5 to 15 mm in order to match a broader range of sizes of different user bodies.

Regrading claims 53 and 54, the combination of Afshar, Lee, Yamagishi and Westerkull discloses wherein the contact plates attached to the rear vibration pads comprise a concave second surface, wherein the contact plates attached to the front vibration pads comprise a convex second surface (Yamagishi teaches a concave contact plate surface 16, Yamagishi: Figs. 3-5 and Westerkull teaches a convex surface 144, Westerkull: Figs. 3A-3D thus it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the rear vibration pads of Afshar, Lee, Yamagishi and Westerkull to have a concave second surface and the front vibration pads of Afshar, Lee, Yamagishi and Westerkull to have a convex second surface in order to contour to the standard geometries of a user’s back vs front of their torso).

Claim(s) 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (JP 10-200977) herein Yamagishi in view of Westerkull (US 2015/0063616).

Regarding claim 50, Yamagishi discloses a contact plate (pad 16, Yamagishi: Fig. 5), preferably for use with a music collar (music collar of Yamagishi: Fig. 1), more preferably for use with a vibration pad (speaker unit 3, Yamagishi: Fig. 1), comprising: a first surface, configured to attach the contact plate to a vibration pad (upper surface of pad 16 attach contact plate 16 to vibration pad 3, Yamagishi: Figs. 3, 5); and at least one of a convex second surface and/or a concave second surface configured to facilitate the contact between the vibration pad and the body of a (lower surface of pad 16 is concave, configured to facilitate contact between the pad 3 and the body of a user, Yamagishi: Figs. 3-5); wherein the contact plate comprises a circular or elliptical outer shape (plate 16 is circular, Yamagishi: Figs. 1-5) but lacks at least one hole; and wherein the contact plate further comprises an outer diameter in the range of 20 to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5 to 15 mm.  
Nevertheless, it is well known in the art to have contact plates have at least one hole as demonstrated by Westerkull (openings 116 of the contact plate 144, Westerkull: Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the contact plate of Yamagishi to have at least one hole as demonstrated by Westerkull in order to facilitate the transport of air and moisture (Westerkull: [0043]) for improved surface contact of a user.
While the combination of Yamagishi and Westerkull does not specifically teach wherein the contact plate further comprises an outer diameter in the range of 20 to 80 mm; and wherein a thickness of the contact plate is in the range of 0.5 to 15 mm, it would have been an obvious matter of design choice to arrange a contact plate to have such dimensions, since applicant has not disclosed that such dimensions solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with contact plate of Yamagishi and Westerkull.  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the contact plate of Yamagishi and Westerkull to further comprise an outer diameter in the range of 20 to 80 

Regarding claim 51, while the combination of Yamagishi and Westerkull do not specifically teach wherein the sum of the areas of at least one hole is at least 2%, and at most 10%, of the total area of the contact plate, it would have been an obvious matter of design choice to arrange the sum of the areas of at least one hole to be at least 2% and at most 10% of the total area of the contact plate, since applicant has not disclosed that such dimensions solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with sum of the area of holes of the contact plate of Yamagishi and Westerkull.  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sum of the areas of the at least one hole of Yamagishi and Westerkull to be at least 2% and at most 10% of the total area of the contact plate in order to provide enough contact surface area for proper vibration conduction to a user’s body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651